Case: 13-60101       Document: 00512395582         Page: 1     Date Filed: 10/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 3, 2013
                                     No. 13-60101
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WILVER ANTONIO PARADA CASTILLO,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A089 936 810


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Wilver Antonio Parada Castillo, a native and citizen of El Salvador,
petitions for review of the decision by the Board of Immigration Appeals (BIA)
dismissing his appeal of the denial of his application for withholding of removal.
The respondent moves for summary disposition and denial of Castillo’s petition.
Castillo opposes the motion.
       The BIA and the immigration judge determined that Castillo was
ineligible for withholding of removal because he failed to show that he had been

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-60101     Document: 00512395582       Page: 2   Date Filed: 10/03/2013

                                   No. 13-60101

persecuted based upon a protected ground. Specifically, Castillo claimed to be
part of a particular social group consisting of people who work in El Salvador,
are harassed by gang members, and are not protected by the police. The BIA
decided that Castillo’s claimed social group did not meet the particularity and
social visibility test used to define a “particular social group” for purposes of
immigration relief.
      We review findings of fact for substantial evidence, see Wang v. Holder,
569 F.3d 531, 536 (5th Cir. 2009); and we may not reverse an immigration
court’s findings unless “the evidence was so compelling that no reasonable
factfinder could conclude against it.” Id. at 537. In particular, we review for
substantial evidence the conclusion that an alien is not eligible for withholding
of removal. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
      To obtain withholding of removal, an applicant must show a clear
probability that he will be persecuted upon his return to his home country. Roy
v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004). “A clear probability means that
it is more likely than not that the applicant’s life or freedom would be threatened
by persecution on account of either his race, religion, nationality, membership
in a particular social group, or political opinion.” Id. (internal quotation marks
and citation omitted). A particular social group is one that “can be accurately
described in a manner sufficiently distinct that the group would be recognized,
in the society in question, as a discrete class of persons.” Orellana-Monson v.
Holder, 685 F.3d 511, 519 (5th Cir. 2012) (internal quotation marks and citation
omitted). “[T]he BIA’s interpretation of the term ‘particular social group’” and
its use of the particularity and social visibility test is entitled to deference. Id.
at 520-21.
      Neither the record nor Castillo’s arguments in his response to the motion
for summary disposition indicate that there is any basis for him to show that
substantial evidence does not support the BIA’s determination that his proposed



                                         2
    Case: 13-60101     Document: 00512395582       Page: 3   Date Filed: 10/03/2013

                                  No. 13-60101

social group failed to meet the BIA’s particularity and social visibility test. See
id. at 519-22.
      IT IS ORDERED that the respondent’s motion for summary disposition is
GRANTED and Castillo’s petition for review is DENIED. See Castillo-Enriquez
v. Holder, 690 F.3d 667, 668-69 (5th Cir. 2012).




                                        3